Per Curiam. Claimant filed her petition for reimbursement for moneys expended for nursing care and health medical services and expenses from January 1, 1975, through December 31, 1975, praying for a total award of $12,524.42. This amount was subsequently reduced by a joint stipulation of the parties to $12,083.17. Claimant was seriously injured in an accident while employed on February 2,1936, as a supervisor at the Illinois Soldiers’ and Sailors’ Children’s School, at Normal, Illinois, and the complete details on this injury can be found in the original cause of action, Penwell v. State of Illinois, 11 Ill.Ct.Cl. 365, in which the Court retained jurisdiction for the purpose of granting future awards. The joint stipulation by the Claimant and the Respondent was filed herein waiving their right to the filing of briefs and the making of arguments. Since the filing of the Claimant’s petition, the Claimant has expired. Attorney, Maurice A. Rickelman, has been appointed as executor of the estate of Elva Jennings Penwell, deceased, estate number 76-P-116 in the Fourth Judicial Circuit, Effingham County, Illinois. However, the firm of Gosnell, Benecki, Borden & Enloe, Ltd., continues to represent the interests of the estate in conjunction with Mr. Rickelman. Having reviewed the record and the stipulation of the parties, an award is hereby made to the Claimant in the amount of $12,083.17 for the period of time from January 1,1975, through December 31, 1975. The matter of further claims is reserved by this Court for future determination.